Citation Nr: 1815202	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative disc disease (DDD) of the cervical spine, rated as noncompensable prior to August 16, 2011, 20 percent from August 16, 2011 to October 23, 2017, and 30 percent from October 24, 2017. 

2.  Entitlement to an initial rating in excess of 10 percent for DDD of the lumbar spine for the period prior to February 17, 2011, and in excess of 20 percent for the period from February 17, 2011 to May 8, 2015.

3.  Entitlement to an increased initial rating for a left elbow disability, rated as noncompensable prior to August 29, 2011 and 10 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee strain   with degenerative joint disease status post arthroscopy (right knee disability). 

5.  Entitlement to an increased initial rating for a left knee strain (left knee disability), rated as noncompensable prior to August 29, 2011 and 10 percent thereafter.

6.  Entitlement to an initial compensable rating for gastroesophageal reflux disease.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for a sinus disability, other than allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and O. C. 


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2014, and in June 2015 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  Transcripts of both hearings are of record.
An April 2016 Board decision denied entitlement to a rating in excess of 10    percent for DDD of the lumbar spine for the period prior to February 17, 2011     and in excess of 20 percent for the period from February 17, 2011 to May 8, 2015; denied entitlement to a compensable rating for DDD of the cervical spine for the period prior to August 16, 2011 and a rating in excess of 20 percent thereafter; and denied entitlement to a rating in excess of 10 percent for a right knee disability. The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court pursuant to a joint motion for remand (JMR) vacated the Board's decision to the extent it denied the aforementioned appeals.  

The Court's Order left undisturbed the April 2016 decision as it pertained to         the Board's denial of entitlement to increased initial ratings for a left shoulder disability, right-side sciatica, hemorrhoids, benign prostatic hypertrophy, and entitlement to a rating in excess of 40 percent for DDD of the lumbar spine for period beginning May 8, 2015. 

In January 2017 and July 2017, these matters were remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is required.  

There are outstanding VA treatment records.  VA treatment records from January 4, 2018 and January 6, 2018 indicate that the Veteran was scheduled for knee surgery with a non-VA provider on January 15, 2018 and had a pending VA appointment to determine whether VA home healthcare would be appropriate subsequent to the surgery.  To date, VA treatment records subsequent to January 6, 2018 have not been associated with the claims file.  Accordingly, on remand updated VA treatment records, to include any home healthcare records, should be associated with the claims file.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession   of the agency, and must be obtained if the material could be determinative of the claim).

There are also outstanding private treatment records.  As noted above VA treatment records indicate that the Veteran was scheduled for knee surgery with a non-VA provider on January 15, 2018.  To date, these records have not been requested or otherwise obtained.  On remand, reasonable efforts should be made to obtain any relevant private treatment records. 

The Veteran was provided VA knee and cervical spine examinations in October 2017.  Nevertheless, as the examination reports contain internal inconsistencies further clarification is warranted.  Specifically, the examiner provided range of motion findings for both knees and the Veteran's cervical spine, but later in the reports opined that ankylosis was an additional factor that contributed to the Veteran's right knee, left knee, and cervical spine disabilities.  As range of       motion is inconsistent with a finding of ankylosis, clarification is needed. 

The Veteran was provided a VA sinus examination in May 2017.  However, the examiner only addressed the Veteran's service-connected allergic rhinitis and did not address whether the Veteran has a sinus disability other than allergic rhinitis.  Accordingly, another VA sinus examination is warranted to address whether the Veteran has a sinus disability other than allergic rhinitis, and if so, whether it is related to his military service.  

The Veteran was provided a VA elbow examination in May 2017.  Subsequent to that examination, the Court issued a decision in which it found that in addressing the functional loss of a disability during periods of flare-ups, it was insufficient    for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based solely on the fact that the examination was not 
performed during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the   May 2017 examination report does not comply with the Court's holding in Sharp, another VA examination is warranted.

With regard to the Veteran's lumbar spine claim, the September 2007 VA examination report indicates that the Veteran experienced flare-ups of his lumbar spine condition.  However, the examiner did not indicate the degree of additional range of motion loss during the flare-ups.  In light of the Court's holding in Sharp, a retrospective opinion   is warranted to address the extent of any additional loss in range of motion during periods of flare ups for the period on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since January 6, 2018 and associate them with the claims file.

2.  Ask the Veteran to provide a completed release      form with the names and addresses of all medical care providers who have treated him for his disabilities on appeal, to include the private provider who performed   the January 15, 2018 knee surgery.  After securing        any necessary releases, the AOJ should request any relevant records identified.  If any requested records       are unavailable, the Veteran should be appropriately notified.

3.  Return the claims file to the VA examiner who conducted the neck and knee examination, if available, for clarification and additional opinions. If that examiner is not available, the claims file should be provided to another physician to obtain the requested opinions. If      a new examination is deemed necessary, one should be 
scheduled.  After review of the claims file, the examiner is asked to respond to the following:

a. Please clarify the response to "Additional factors contributing to disability" (question 3(f) on the neck examination and 3(e) on the knee examination) to address the reference to ankylosis as impacting function. For VA rating purposes, ankylosis means joint frozen in a favorable or unfavorable angle. As both the neck and knee examinations show the Veteran is able to flex and extend his knees and neck, and is able to rotate his neck, clarification of the examiner's use of the term ankylosis is necessary.  If ankylosis exists in the neck or knees, the examiner must provide the degree at which the neck or knees is frozen.

b. The examiner should also address the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's lumbar    spine disability from March 2008 to May 8, 2015. The examiner should describe the additional loss, in degrees,   if possible.  The clinician should offer his or her flare opinion based on estimates derived from information procured from relevant sources within the claims file, including VA examination reports, VA treatment records, private treatment records, and lay statements of the Veteran. If the requested retrospective opinion regarding additional loss in degrees of motion cannot be provided, the examiner should explain why. 

4.  Schedule the Veteran for a VA sinus examination        to address his claim for service connection for a sinus disability other than allergic rhinitis.  Following review    of the claims file and examination of the Veteran, the examiner should:

a.  Identify any sinus disability other than allergic rhinitis present since approximately March 2008.  The examiner should address the February 8, 2011 and August 16, 2011 diagnosis of sinusitis.

b.  State whether it is at least as likely as not (50 percent probability or greater) than any sinus disability other than allergic rhinitis is related to service. The examiner should address the Veteran's documented treatment for sinusitis on January 27, 1997, September 17, 1997, March 29, 2001, June 10, 2003, December 19, 2003, and October 12, 2004.  

A complete rationale for all opinions expressed should be provided.

5.  Schedule the Veteran for a VA elbow examination to address the current status of his service-connected left elbow disability.  The claims folder must be reviewed    by the examiner, and any indicated studies should be performed.  All symptomatology associated with the Veteran's left elbow disability should be reported. 

The examiner should report all range of motion measurements in degrees for both elbows for comparison between service-connected and nonservice-connected sides. To the extent possible, range of motion for the left elbow should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also state whether there is likely     to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why.

6.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



